Exhibit 99.1 Gevo Reports First Quarter 2016 Financial Results First Commercial Airline Flight with Alaska Airlines Scheduled to be Flown in June 2016 - Gevo to Host Conference Call Today at 4:30 p.m. EDT/2:30 MDT - · Reports EPS of ($0.16) for the first quarter · Ended the first quarter with cash and cash equivalents of $8.7 million · Reports revenue of $6.3 million for the quarter · Reports non-GAAP cash EBITDA loss1 of $3.9 million for the quarter ENGLEWOOD, Colo. – May 12, 2016 - Gevo, Inc. (NASDAQ: GEVO) today announced financial results for the three months ended March 31, 2016. Key highlights for the quarter included: · Gevo announced that Alaska Airlines is scheduled to fly the first-ever commercial airline flight using Gevo’s renewable alcohol to jet fuel (ATJ) in the first half of June 2016.The specific flight route is still being determined, however it is anticipated that the flight will depart from Alaska Airlines’ hub in Seattle–Tacoma International Airport. This follows the news announced in April that ASTM International had completed its process of approving a revision of ASTM D7566 (Standard Specification for Aviation Turbine Fuel Containing Synthesized Hydrocarbons) to include alcohol to jet synthetic paraffinic kerosene (ATJ-SPK) derived from renewable isobutanol. · Gevo shipped the first railcar of finished isobutanol since the restart of production of isobutanol in March, following completion of the capital improvement projects undertaken at Luverne to decrease the cost of isobutanol production. The railcar is being sent to a terminal owned by CW Petroleum Corp. in Dayton, TX, where it is expected to be delivered to retailers throughout Texas and sold primarily for marine and off-road specialty gasoline blendstock applications. · Following the restart of isobutanol production in March, Gevo has produced approximately 50 thousand gallons of isobutanol. In addition, Gevo’s iDGsTM, or the distiller grains produced as part of the isobutanol process, are being blended with the distiller grains coming from the ethanol side of the plant, and being sold on par with traditional ethanol distiller grains. “We are pleased with the progress we are making at Luverne since restarting isobutanol production in March of this year. Our isobutanol production guidance remains on track in terms of gallons we expect to produce this year and our targeted variable cost of production levels that we expect to achieve. We are excited to have more visibility into larger volumes of isobutanol coming from the Luverne plant. This visibility will enable us to really focus on developing some of our core markets, such as the marina and off-road markets. And of course, I’m very excited that Alaska Airlines has set a date for its first test flight using our ATJ. We believe that this will be a key milestone in establishing our jet fuel vertical as a growth driver for Gevo’s overall business,” said Dr. Patrick Gruber, Chief Executive Officer. Financial Highlights Revenues for the first quarter of 2016 were $6.3 million compared with $5.9 million in the same period in 2015. During the first quarter of 2016, revenues derived at the Luverne plant were $5.8 million, an increase of approximately $0.7 million from the same period in 2015. This was primarily a result of higher ethanol production, partially offset by lower ethanol prices, in the 1st quarter of 2016 versus the same period in 2015. 1 Cash EBITDA loss is calculated by adding back depreciation and non-cash stock compensation to GAAP Loss From Operations; a reconciliation of cash EBITDA loss to GAAP loss from operations is provided in the financial statement tables following this release. During the first quarter of 2016, hydrocarbon revenues were $0.3 million, a decrease of approximately $0.2 million from the same period in 2015. This decrease was primarily a result of the timing of shipments of finished products from Gevo’s hydrocarbons demonstration plant located in Silsbee, Texas.
